Citation Nr: 1401213	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-33 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected respiratory obstruction.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2002 to March 2007.  
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the Veteran has moved since filing his original claim, but that as late as a supplemental statement of the case in March 2013, the Winston-Salem RO has retained jurisdiction.

This case used the Virtual VA paperless claims processing system.  A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's tinnitus is more likely than not related to service.

2.  The Veteran's obstructive sleep apnea is more likely than not related to service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, tinnitus was incurred in active military service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2.  With resolution of reasonable doubt in the Veteran's favor, obstructive sleep apnea was incurred in active military service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2013).  As the Board is granting the claim for entitlement to service connection for tinnitus and sleep apnea, the claim is substantiated, and there are no further VCAA duties.

Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board finds that service connection is warranted for tinnitus.  First, the weight of the evidence establishes that the Veteran has a current disability in the form of tinnitus.  February 2011 VA treatment records reflect that the Veteran complained of ringing in both ears.  In his VA Form 9, the Veteran reports that he has had constant ringing in his ears beginning in service.  The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also finds that the Veteran's statements are credible because they were repeated to treating providers.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements made for purposes of medical treatment may be afforded greater probative value because there is a motive to tell the truth to receive proper care).  The Board therefore finds that the Veteran has a current disability.  Shedden, 381 F.3d at 1167.

Second, the Board finds that the Veteran experienced in-service noise exposure.  A March 2002 audiological service treatment record states that the Veteran was routinely exposed to noise.  February 2003 and March 2006 treatment records reflect the Veteran's reports of noise exposure during service.  In his notice of disagreement, the Veteran states that he was exposed to daily acoustic trauma while maintaining amphibious assault vehicles.  These complaints of noise exposure are consistent with the Veteran's military occupational specialty as a personnel chief with three deployments to Iraq.  The Veteran is competent to report his observations from service.  38 C.F.R. § 3.159(a)(2) (2013); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements are credible because they are consistent with the circumstances of his service.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board gives weight to the Veteran's statements concerning his in-service acoustic noise exposure and finds that the weight of the evidence supports that the Veteran experienced in-service noise exposure.  Shedden, 381 F.3d at 1167.

Third, the Board finds that the Veteran's tinnitus began in service.  The Veteran is competent to report that he has had tinnitus that began in service.  Charles, 16 Vet. App. at 374.  The Veteran states in his VA Form 9 that he began to experience ringing in his ears, but did not know what this was until a physician told him that the ringing was tinnitus.  The Board finds his statements are credible because the Board finds it would be reasonable to conclude that the Veteran did not seek medical attention for his tinnitus without understanding what tinnitus was.  Buchanan, 451 F.3d at 1336.  The Board finds that it is at least as likely as not that the onset of the Veteran's tinnitus was during service.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is therefore warranted.  Shedden, 381 F.3d at 1167.

The Board also finds that service connection is warranted for obstructive sleep apnea.  First, there is some evidence that establishes that the Veteran has a current disability in the form of obstructive sleep apnea.  The Veteran was diagnosed with moderate to severe sleep apnea after a May 2008 sleep study.  The March 2012 VA examiner noted even if the Veteran does not use the device all of the time due to discomfort, the Veteran requires continuous use of a continuous positive airway pressure breathing assistance device.  The Board therefore finds that the Veteran has a current disability in the form of obstructive sleep apnea.  Shedden, 381 F.3d at 1167.

Second, the Board finds that the Veteran's disease was more likely than not incurred in service.  The Veteran states in his VA Form 9 that he began to experience trouble sleeping in service, but that he was given "the run around" and therefore decided to stop complaining about his sleep problems.  Service treatment records reflect that the Veteran complained in March 2006 that he still felt tired after sleeping.  The Veteran was discharged in March 2007.  In an April 2008 VA treatment record, the provider records the Veteran's history of stopping to breathe in his sleep.  The Veteran was diagnosed with sleep apnea after a May 2008 sleep study.  The Board finds that the Veteran is competent to report his symptoms of having trouble sleeping and his difficulty in seeking treatment during service for his sleep problems.  Charles, 16 Vet. App. at 374.  The Board finds the Veteran's statements are credible because they are consistent with later treatment records which include sleep problems and a diagnosis of sleep apnea.  The Board also finds the Veteran's statements credible that he had difficulty seeking treatment for his sleep issues.  The Board gives great weight to the Veteran's statements that his symptoms had onset in service.  The short time period between the Veteran's service and his diagnosis of sleep apnea further supports a finding of in-service incurrence.  The Board finds that the Veteran's obstructive sleep apnea, which was diagnosed after discharge, was more likely than not incurred in service.  38 C.F.R. § 3.303(d).  Service connection for obstructive sleep apnea is therefore warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for obstructive sleep apnea is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


